UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2571



LESTER D. PERSINGER,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Maurice G. Taylor, Jr.,
Magistrate Judge. (CA-97-4)


Submitted:   July 28, 1998                  Decided:   August 24, 1998


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester D. Persinger, Appellant Pro Se. Anne von Scheven, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting the

Commissioner’s motion for summary judgment on Appellant’s complaint

seeking review of the Commissioner’s denial of social security

benefits. We have reviewed the record and the magistrate judge’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the magistrate judge. Persinger v. Apfel, Comm’r, No.

CA-97-4 (S.D.W. Va. Oct. 24, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                 2